DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a second restriction requirement that is permitted under MPEP 811. The Examiner notes that the 12/17/2020 claim amendments have shifted the focus of the claimed subject matter, including adding new claims that as written present an invention distinct from previous inventions, whether intended or not.  The Examiner additionally notes that the present set of claims includes claims that not only have a defined period of time, but also have periodic altering diets, e.g., claim 10, so extends across both species groups of the 1/30/18 species election requirement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 8-10, 12, 44-47 drawn to a method of improving the chances of living longer, in a subject identified as consuming over 5% of total daily calories as protein on average, comprising administering a low protein diet periodically if the subject is less than 65 years old, or a high protein diet if the subject is over 65 years old (claim 2), the low protein diet per claim 1 specifying providing 4.5-7 calorie per pound of subject for day 1, and also ranges of protein, sugar and saturated fats, and grams of monounsaturated fat for day 1’s low protein diet, the low protein diet being provided to the subject for 3 to 7 days, classified in CPC A23L 35/00.
II. Claims 48-50, drawn to a method of improving the chances of living in a subject irrespective of age or current protein consumption, comprising administering a low protein diet to the subject, the low protein diet specifying providing 4.5-7 kilocalories per pound of subject for the first day and 3 to 5 kilocalories per pound of subject for days 2-5, and specifying ranges of sugar, protein and saturated fats for days 1 to 5, and grams of monounsaturated fat for days 1-5, with no indication of duration of such administering, classified in CPC A23L 33/00.

NOTE 2: Applicant has included both calories and kilocalories in the claims, see for example claims 1 and 9.  It is the Examiner’s understanding that these are synonymous when referring to food caloric content. If this is how Applicant considers these unit terms, Applicant may consider choosing one for consistency and clarity of the claims.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination specifies ranges and amounts of nutrient classes for days 2-5 that are not required in the combination claim 1 of invention I.  The subcombination has separate utility such as providing a nutrient package to a subject who merely needs to live, e.g., someone suffering from malnutrition, e.g., low caloric intake generally, rather than whose objective is to improve the chances of living longer, and this regardless of subject age.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

2. A separate CPC classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
For Invention I, age of subject.  To respond, Applicant must elect the subject age to be either under 65 years old or over 65 years old.
For invention I, species of the complete diet regimen as supported in the application as filed.  The Examiner notes that the only disclosure he has found in the application as filed is a description of the regimen for five days, e.g., para 62. If a different species is elected for Invention I, Applicant must clearly indicate where sufficient support in the application as filed exists for such species.
For Invention II, species of the complete diet regimen as supported in the application as filed, this for improving the chances of living rather than improving the changes of living longer, if this is what Applicant intended.  The Examiner further notes that if Applicant made an inadvertent error in drafting 
The species are independent or distinct because for Invention I claim 1 is directed to a genus only identifying several nutrient class ranges for day 1, so ANY diet can be provided for days 2-5 so long as the kcal/kg BW limitations are met, whereas for Invention I claim 9 the diet for days 2-5 are claimed to be 3 to 5 kilocalories per pound of subject per day. In addition, these species are not obvious variants of each other based on the current record.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 2, 8, 44-47 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
1. The examination of claim 1 and its dependent claims 8 and 44-47 will necessitate an undue burden because at first review claim 1 has no support in the application as filed, requiring not only a written description/new matter rejection, but also search and examination for what is claimed, which at least for claim 1 appears to be claiming an incomplete invention per the application as filed, that is, there being unclaimed essential matter. See MPEP 2163.06, 2172.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.F./
Examiner
Art Unit 1658


/LARRY D RIGGS II/             Supervisory Patent Examiner, Art Unit 1658